           Case 2:18-cr-00167-DWA Document 178 Filed 07/07/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES,                                    )
                                                  )
    -vs-                                          )       Criminal No. 18-167
                                                  )
LEONARD WYGANT                                    )
                                                  )
       Defendant.                                 )

AMBROSE, Senior District Judge.




                            ORDER AMENDING JDUGMENT

       AND NOW, this 7th day of July, 2020, it is HEREBY ORDERED, that the

Judgment as to Leonard Wygant, entered on June 25, 2020, shall be amended as

follows:

All right, title and interest of Leonard Wygant in the following property, further described
in the Preliminary Order of Criminal Forfeiture on October 21, 2019 (ECF No. 141) are
forfeited to the United States:
    a. A Springfield XDM 9mm pistol, bearing serial number MG989989, with a
        magazine containing ammunition;
    b. A Springfield XDS .45 caliber pistol, bearing serial number S3105925, with a
        magazine containing ammunition;
    c. Additional ammunition, including numerous rounds of 9mm ammunition with
        Winchester blank cartridges; and
    d. Two airsoft vests.
                                                           BY THE COURT:



                                                  ____________________________
                                                  Donetta W. Ambrose
                                                  United States Senior District Judge




                                             1
